Title: From George Washington to the Massachusetts General Court, 29 November 1775
From: Washington, George
To: Massachusetts General Court



Gentn
Cambridge 29th Novr 1775.

The necessity of giving Furloughs to the Soldiers of the present, who Inlist into the New Army; (by way of Incouragement, & to afford opportunity of providing necessaries for

themselves and Families) was so strongly Impress’d upon me, that I have consented to Fifty of a Regiment’s being absent at a time—this will be a reduction of at least 1500 Men from the strength of our Lines—to this I am to add, that, contrary to my expect⟨a⟩t⟨ions⟩ and assurances given, I now find that the Connecticut Regiments cannot be induced to stay beyond their limitted term. Such a considerable diminution of our Force at a time when so capital a change is taking place—in the face of an Enemy—Increasing in strength—cannot but be attended with extreame hazard, if some expedient is not fallen upon to supply the difficiency.
I have summon’d the General Officers to meet at Head Quarters at Eleven Oclock tomorrow to advise what is to be done in this Emergency & should be glad to be aided by a Member or two of your Court at this Consultation; as I think our Situation Critical, and delays dangerous.
In perusing a Resolve of your Honble Body, I perceive it to be determined, that your Troops are to be paid by the Lunar (or 28 days to the) Month; from the time of their Inlisting to the First of August—upon which I cannot help observing, as my opinion, that it will throw the rest of this Army into disorder, and that, as the Continental Congress have, in explicit terms, resolved that it is the Kalender Month they mean to pay by, that the difference between the two, must be considered as a Colonial, & not a Continental charge. I am with great respect Gentn Yr Most Obedt H: Servt

Go: Washington

